internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo 1-plr-121695-98 date date a company trust this is in reply to your letter of date and the additional information dated date submitted on behalf of the taxpayer a requesting rulings on the federal income and gift_tax consequences of proposed payments to various employees of the company you also requested a ruling regarding certain estate_tax consequences however we are declining to rule on those issues a was one of the founders of the company the company has grown from a small_business to a multi-million dollar enterprise the company currently employs approximately employees on a full-time basis and an additional employees during its busy season currently a’s sons are employed by the company a has directly or indirectly retained ownership of the company as a result the company has never issued stock_options preferred_stock or other stock-based compensation to its employees the company has never sponsored a qualified_retirement_plan for its employees the company will be sold to an unrelated third party in his capacity as the chief_executive_officer of the company a wants to reward the loyalty of his employees who worked for the company without the benefit of any long-term incentive plans or basic qualified retirement benefits these employees have contributed to the success and growth of the company which a anticipates will ultimately be reflected in the sales_price the company also wants to provide the new owners with an experienced workforce during the change in ownership the company has developed a plan the plan to meet these objectives under the plan the company will pay additional bonuses to approximately of the plr-121695-98 permanent employees and retired employees on or about the time the sale of the company closes the retired employees were employed by the company when a started it and continued with the company until their retirements inclusion of specific employees in the plan and the amount of the additional bonus for any given employee is within a’s sole discretion as chief_executive_officer of the company but will become irrevocable upon the earlier of the closing date or the date of a’s death you have represented that the number of employees covered by the plan and the amount of the additional bonus for each employee and the total dollar amount of the additional bonuses will not change significantly from the information you provided to us you also represent that amounts paid to a’s sons if any will not be the highest dollar amounts and will not be disproportionate in comparison to the additional bonuses paid to the other employees who perform comparable work the plan provides that eligible management and office employees will receive their additional bonuses upon attaining age eligible employees who work in the field will receive their additional bonus upon attaining age the company will pay of the additional bonuses in a lump sum in cash to those employees who have attained the required age upon closing of the sale of the company the company will purchase insurance contracts at the time of the sale of the company for all employees who are younger than the required age the insurance_contract will provide for a single payment equal to the employee’s additional bonus payable when the employee attains the required age in addition to the insurance_contract that is distributed employees under the required age will receive a cash bonus sufficient to pay federal income taxes on the fair_market_value of the insurance_contract at the time of issuance retired employees will receive the additional bonuses in cash in a lump sum upon the closing of the sale of the company current employees are subject_to two conditions first the employee must be employed by the company as of the date of the sale of the company or a’s death whichever occurs first second the employee must sign an employment contract agreeing to continue to work for the company or the successor purchaser for at least one year retired employees must sign consulting contracts agreeing to provide consulting services to the company or the successor purchaser for at least one year for both the employment contracts and the consulting contracts the one-year period commences with the date of the sale of the company or a’s death payment of the additional bonuses in cash or through the purchase and transfer of annuity_contracts shall be made on or about the sale of the company current and retired employees will not be required to return all or part of the additional bonuses in the event that they violate the terms of the one-year employment or consulting contract based on the foregoing facts and representations you requested the following rulings additional bonuses paid under the plan to employees of the company are plr-121695-98 compensation to the employee includible in gross_income for the taxable_year received and additional bonuses are not subject_to the gift_tax under sec_2511 of the code ruling_request one sec_61 of the code states that except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items sec_83 of the internal_revenue_code code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_83 provides that the rights of a person in property are subject_to a substantial_risk_of_forfeiture if such person's rights to full enjoyment of such property are conditioned upon the future performance of substantial services by any individual sec_1_83-3 of the regulations explains that whether a risk of forfeiture is substantial depends upon the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to a purposes of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account compensation may be paid voluntarily without legal_obligation and may be for past services 23_tc_736 226_f2d_584 the purchase of annuity_contracts for employees has been held to be compensation and not a gift where the purchase of the annuities was in recognition of the employees’ long and faithful service to the employer charles c d gott v commissioner 12_tcm_435 aff’d 212_f2d_205 annuity_contracts purchased for retired and disabled employees plus the payment of cash in an amount sufficient to pay the income taxes due on the annuity constituted compensation to the employee and not a plr-121695-98 gift despite the fact that the employer had no legal_obligation to provide retirement benefits to retired employees 123_fsupp_711 rev’d and rem’d 221_f2d_721 in the proposed transaction the additional bonuses are in recognition of the long-term employment and efforts of current and retired employees for employees who have attained the required age at the time of the closing of the sale of the company the additional bonuses paid in cash constitute compensation under sec_61 of the code employees who have not attained the required age as of the closing will receive annuity_contracts that will pay a lump sum to the employee when the employee attains the required age the transfer of the annuity_contract is a transfer of property in the connection with the performance of services under sec_83 of the code because the employees are not required to return any or all of the additional bonuses if they fail to fulfill the requirements of the one-year employment or consulting agreements the transfer of the annuity_contracts is not subject_to a substantial_risk_of_forfeiture therefore the employees will receive taxable compensation at the time the contracts are transferred to the employee under sec_83 those employees will also receive taxable compensation sec_61 of the code equal to the amount of cash paid_by the company to cover income taxes on the annuity_contracts ruling_request two sec_2501 of the code imposes a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that donative_intent on the part of a transferor is not an essential element in the application of the gift_tax to a transfer whether the gift_tax is applicable is based upon the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor the tax however is not applicable to transfers for full and adequate_consideration in money or money’s worth or to ordinary business transactions described in sec_25_2512-8 section h provides that a transfer of property made in the ordinary course of business a transaction that is bona_fide at arm’s length and free of donative_intent will be considered as made for adequate_and_full_consideration in revrul_80_196 1980_2_cb_32 two shareholders transferred stock to three employees as a bonus in consideration of past services to the corporation the employees had provided exceptional duties to the corporation for more than years plr-121695-98 and were considered valuable to the continued success of the corporation the two shareholders were not related to the three employees nor did any special personal relationship exist with the three employees the ruling holds in part that the stock received was includible in the employee’s income under sec_61 and sec_83 the ruling also holds for gift_tax purposes the transfers to the three employees were in the ordinary course of business under sec_25_2512-8 because the transfers were motivated by a valid business reason that is retaining valuable personnel in the employment of the corporation therefore the transfers were not subject_to gift_tax as noted above the payment of the additional bonuses by the company is for prior and future services by the employees the payment of the additional bonuses by the company is in the ordinary course of business under sec_25_2512-8 because the transfers were motivated by a valid business reason therefore the additional bonuses will not constitute gifts by the company or by a for federal gift_tax purposes to the recipients except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code this ruling is directed only to the taxpayer who requested it and applies only to the plan as proposed to be amended as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely charles t deliee chief branch office of the associate chief_counsel employee_benefits and exempt_organizations attachment deleted copy of ruling letter
